Case 1:19-cr-10459-RWZ Document 1868 Filed 05/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CRIMINAL ACTION NO. 19-CV-10459-RWZ-38

UNITED STATES OF AMERICA
V.

RAEKWON PARIS

MEMORANDUM & ORDER
May 13, 2021
ZOBEL, S.D.J.

Defendant pleaded guilty to an indictment charging him with conspiracy to
conduct enterprise affairs through a pattern of racketeering activity in violation of 18
U.S.C. § 1962(d). On April 7, 2021, he was sentenced to 22 months of incarceration
followed by three years of supervised release. He now moves for compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

A motion for compassionate release may be granted upon a determination that
“extraordinary and compelling reasons” warrant a sentence reduction, 18 U.S.C.

§ 3582(c)(1)(A), and after consideration also of the sentencing factors set forth in 18
U.S.C. § 3553(a). Defendant has been in federal custody at the Wyatt Detention
Facility (‘Wyatt’) since January 28, 2020. With good time credit, he will be eligible for
release on or about August 19, 2021. Due to the COVID-19 pandemic and the relatively
short remaining sentence, defendant will not be transferred to the custody of the Bureau

of Prisons (“BOP”) and will instead remain at Wyatt in the custody of the United States
Case 1:19-cr-10459-RWZ Document 1868 Filed 05/13/21 Page 2 of 2

Marshals Service. Had he been transferred to BOP custody, he would now be eligible
for transfer to a residential reentry center or home confinement. See 18 U.S.C.
§ 2624(c); see also BOP Program Statement 7310.04.

The coronavirus pandemic creates an extraordinary circumstance where
defendant cannot avail himself of BOP’s residential reentry center or home confinement
program and is therefore subject to an increased risk of contracting a serious illness
while he completes his sentence at Wyatt.

I. Conclusion

The motion for compassionate release (Docket # 1842) is ALLOWED.
Defendant shall be released forthwith and start the previously imposed period of
supervised release, with the additional condition that he spend the period until August

19, 2021, in home confinement.

May 13, 2021 \ am, DED

DATE ()  RYAW. ZOBEL
UNITED STATES DISTRICT JUDGE
